DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-3 and 6, and 8 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 05/28/2021 (related to the 103 Rejection) have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.
Applicant's arguments filed on 05/28/2021 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on page 6, that the claimed subject matter is not directed to (b) certain methods of organizing human activity.
Examiner respectfully disagrees with the Applicant. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. This is a form of managing interactions between people because it allows the method to gather schedule data from different users, calculate an index based on the time remaining, and send a notification to the user when the forgetting index value is greater than the task 
The main functions recited in claim 1 are merely used to: collect data (e.g. schedule data, implementation data, and task achievement value), analyze the data (e.g. calculate a forgetting index value), and display certain results of the collection and analysis (e.g. send a notification when the acquired forgetting index value is greater than the task achievement value). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)).
The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human interactions grouping. The additional element of machine learning is merely used to determine a user type parameter based on the machine learning of the past task (Paragraph 0061). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The machine learning is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. 
Therefore, the claim does not include additional elements that are sufficient to amount significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of deciding whether or not the user has forgotten about 
Applicant further states, on page 9, that the claimed subject matter implements machine learning of past task implementation by the user, and determines user type parameter based on the machine learning of the past task, the user type parameter indicating whether the user implements a task in advance of a scheduled time or the user implements the task at the scheduled time.
Examiner respectfully disagrees with the Applicant. Although the claimed subject matter implements machine learning of past task implementation by the user, the way that the claim is written does not specifically disclose how the additional element (e.g. machine learning) is trained using previous machine learning output data. Therefore, the machine learning is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Examiner recommends to follow Example 39 of the 2019 Revised Patent Subject Matter Eligibility Guidance.










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitation “to acquire schedule information of the user including at least a start time” is subject to more than one interpretation. Paragraph 0038 of the specification states that a start time is a predetermined time. Further, Paragraph 0039 states that a plurality of tasks to be completed by the start time. In this case, is not clear that the start time is the start time of a meeting/event. Examiner recommends to specify that the start time is the start time of the meeting/event. Further, for clarity purposes, Examiner recommends to change “the task being to be completed by the start time” to “the task expected to be completed by the start time of the meeting/event.”
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitation “occurrence time” is subject to more than one interpretation. Paragraph 0058 of the specification does not define occurrence time. Paragraph 0060 of the specification 
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: to determine the position of the user In this case, in order to “decide the situation of the user based on position information of the user or a use situation of the personal device of the user,” the information processing system needs to first “determine the position of the user or the use situation of the personal device.” Examiner recommends to add the limitation of “to determine the position of the user or the use situation of the personal device” prior the limitation of “to decide the situation of the user based on position information of the user or a use situation of the personal device of the user.” 
Further, Paragraph 0043 states that the user situation decision unit is used to decide if the user is implementing the task. However, independent claim 1 does not specify how the user situation unit is tied up to the implementation of the task or to the forgetting index value.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-.














Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 
Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a system which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A system comprising: to acquire schedule information of the user including at least a start time, acquire information on a task associated with the schedule information of the user, the task being to be completed by the start time, acquire an occurrence time when the task to implement is generated, acquire information on implementation of the task by the user, acquire a task achievement value for the task based on the information on implementation of the task, implement machine learning of past task implementation by the user, determine a user type parameter based on the machine learning of the past task, the user type parameter indicating whether the user implements a task in advance of a scheduled time or the user implements the task at the scheduled time, acquire an index value regarding forgetting about the task of the user, the index value being a forgetting index value that is calculated according to a time from the occurrence time of the task to a start time of the schedule, a remaining time from a current time after the occurrence time until the start time of the schedule, and the user type parameter, decide the situation of the user based on position information of the user or a use situation of the personal device of the user, transmit a notification that the user has forgotten about the implementation of the task in response to determining that the acquired forgetting index value is greater than the task achievement value and determining that the user is moving based on the position information of the user, and  transmit the notification that the user has forgotten about the implementation of the task in response to determining that the acquired forgetting index value is greater than the task achievement value and determining that the user is using the personal device. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. This is a form of managing interactions between people because it allows the system to gather schedule data from different users, calculate an index based on the time remaining, and send a notification to the user when the forgetting index value is greater than the task achievement value. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a mobile device of a user; a personal device of the user; an information processing device comprising a processor; and to implement machine learning.

Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of deciding whether or not the user has forgotten about the implementation of the task based on the acquired degree of task achievement and the acquired forgetting index value. The specification shows that the information processing device comprising a processor is merely used to acquire schedule information and decide whether or not the user has forgotten about the implementation of the task based on the acquired degree of task achievement and the acquired forgetting index value (Paragraph 0008). The machine learning is merely used to determine a user type parameter based on the machine learning of the past task (Paragraph 0061). Also, the information processing device comprising a processor is further used to acquire schedule information of a user, acquire information on plurality of tasks, and acquire implementation situation of each task (Paragraphs 0007-0009). The information processing device comprising a processor is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. The mobile device and the personal device are merely used to transmit scheduling information of the user to the information processing device (Paragraph 0052) and to notify the user of information on the schedule when the processor decides that the user has forgotten about the 
Dependent claims 2-3, and 6 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying that the processor is further configured to: acquire the information of implementation of the task, and configured to estimate the implementation situation of the task from a situation of the user; decide the situation of the user based on position information of the user or a use situation of a device of the user; and calculate the task achievement value based on an importance value of the task and the implementation situation of the task. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which includes managing interactions between people. In this case, the additional element of processor is merely used to calculate the task achievement value based on an importance value of the task and the implementation situation of the task. (Paragraph 0007). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 
Also, the processor is further used to acquire position information (Paragraph 0010). The processor is also considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A and at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for an analysis. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claim 8 is not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying that the mobile device and the personal device further comprise: an application that synchronizes the schedule information of the user with the information processing device (Paragraph 0026). The mobile device and the personal device are merely indicating a “particular technology environment” in which to apply a judicial exception at Step 2A, Prong 2 (see MPEP 2106.05h); and at step 2B, the devices are considered a conventional computer function of “receiving and transmitting over a network” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cantor et al. (US 2013/0325763 A1), in view of Davidson et al. (US 2014/0278645 A1).
Regarding claim 1, Cantor et al. discloses an information processing system (see Figure 18 and related text in Paragraph 0208, FIG. 18 illustrates a schematic of an example computer or processing system that may implement the project completion time prediction system in one embodiment of the present disclosure) comprising: 
a mobile device of a user (Paragraph 0208, Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the processing system shown in FIG. 18 may include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like); 
a personal device of the user (Paragraph 0208, Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the processing system shown in FIG. 18 may include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like); 
and an information processing device comprising a processor configured to acquire schedule information of the user including at least a start time (see Figure 18 and related text in Paragraph 0208, FIG. 18 illustrates a schematic of an example computer or processing system that may implement the project completion time prediction system in one embodiment of the present disclosure; Paragraph 0077, Consider an example shown in FIG. 2. FIG.2 shows an example probability distribution over a range of dates (approximately January 15 through February 20). At any date, the area under the probability distribution up to that date indicates the likelihood of delivering by that date. For example, the curve shows 72% likelihood that the project will deliver by February 1st, its planned delivery date, since the area under the curve up to February 1 is 72% of the total area. Conversely, there is a 28% chance that the Examiner interprets the delivery date as the start date of a future event), acquire information on a task associated with the schedule information of the user, the task being to be completed by the start time (see Figure 3 and related text in Paragraph 0083, For example, a simple list scheduling algorithm that maintains a ready queue of tasks (i.e., task that either have no dependents or whose dependents have already been assigned) may be used. If a ready task has an owner specified, it will be assigned to that owner. Otherwise, it will be assigned to a randomly chosen developer. After a task has been assigned, other tasks it depends on can be marked ready (unless they have other dependencies). The result of the simulation step is one schedule with one possible delivery date as shown in FIG. 3. For instance, a scheduler 302 receives as input a set of tasks 304 and produces a schedule of assignments and delivery date 306), acquire an occurrence time when the task to implement is generated (Paragraph 0061, Planned-for start date: The starting date of any part of the project schedule in which a task is to be completed; Paragraph 0203, The horizontal dashed line 1220 represents the planned delivery date for the project provided by the user; Figure 11 reflects the duration from the scheduled start date to the delivery date; Examiner interprets occurrence time as the duration from the scheduled start date of the first task to the delivery date, wherein the delivery date is the start date of a future event), acquire information on implementation of the task by the user, acquire a task achievement value for the task based on the information on implementation of the task (see Figure 9 and related text in Paragraph 0041, In addition to the date and time of worked performed, the effort estimator 108 may also take into consideration the “state” of the task at different points in time. Tasks may have a special “state' attribute which Triaged”. When that developer begins work he could indicate this by moving the task into a state called “In Progress”. Finally, when the task is completed he could move it to a “Closed” state to indicate that is complete. The dates at which these state transitions occur are another clue as to when the task was worked on and therefore how much effort was taken to complete it. The task estimator 108 may, on the basis of those considerations, determine an estimate of the effort spent on any of the completed tasks; Examiner interprets the effort spent on the completed tasks as the task achievement value), implement machine learning of past task implementation by the user, determine a user type parameter based on the machine learning of the past task, the user type parameter indicating whether the user implements a task in advance of a scheduled time or the user implements the task at the scheduled time (Paragraph 0094, Both team velocity (the amount of work a team completes in a given period of time) and the nature of tasks may change over time on a given project. Thus, the machine learning is an ongoing process. Newly completed tasks increase the size of the training sets, and the machine learner continuously builds new models out of the new training sets. As a result, task effort prediction is adaptive and reflects changes and trends that may occur during a project's evolution. In one embodiment, individual person's velocity (the amount of work an individual completes in a given period of time) may be considered similarly to the team velocity; Paragraph 0095, Combining the machine learning based task effort prediction with Monte Carlo simulation provides the flow of the Examiner interprets the individual person’s velocity as the user type parameter), acquire an index value regarding forgetting about the task of the user, the index value being a forgetting index value that is calculated according to a time from the occurrence time of the task to a start time of the schedule, a remaining time from a current time after the occurrence time until the start time of the schedule, and the user type parameter (see Figure 12, Burndown, Examiner notes that the percentage of work remaining is equivalent to (t/T). Further, as explained above, machine learning takes into consideration user type parameter to adjust the remaining work. Therefore, based on broadest reasonable interpretation in light of the specification, Cantor et al. discloses “an index value regarding forgetting about the task of the user” because it calculates an adjusted work remaining index; see modified Figure 12 below), …, transmit, to the mobile device, a notification that the user has forgotten about the implementation of the task in response to determining that the acquired forgetting index value is greater than the task achievement value (see Figure 9 and related text in Paragraphs 0131-0134, The probability trend shows that where the risk and uncertainty had been reducing on the delivery date over time, now suddenly in this last iteration, it has increased and the most likely date for shipping has moved out very significantly. The project is now predicted to ship in October while it is due in June; Paragraph 0135, For each pattern in the catalog, the method may comprise retrieving the associated analysis routine, applying the associated analysis routine to the data to identify the presence of the pattern, and each time the presence of the pattern is identified issuing a notification to a user; see Figure 12, likelihood of delivery and burndown charts; see related text in Paragraph 0204, Examiner notes that the burndown chart reflects that the forgetting index value is greater than the task achievement value; see modified Figure 12 below), …, and transmit, to the personal device, the notification that the user has forgotten about the implementation of the task in response to determining that the acquired forgetting index value is greater than the task achievement value (see Figure 9 and related text in Paragraphs 0131-0134, The probability trend shows that where the risk and uncertainty had been reducing on the delivery date over time, now suddenly in this last iteration, it has increased and the most likely date for shipping has moved out very significantly. The project is now predicted to ship in October while it is due in June; Paragraph 0135, For each pattern in the catalog, the method may comprise retrieving the associated analysis routine, applying the associated analysis routine to the data to identify the presence of the pattern, and each time the presence of the pattern is identified issuing a notification to a user; see Figure 12, likelihood of delivery and burndown charts; see related text in Paragraph 0204, Examiner notes that the burndown chart reflects that the forgetting index value is greater than the forgetting index value; see modified Figure 12 below) …


Figure 12 (modified by Examiner)



[AltContent: textbox (Based on the user type parameter (e.g. user velocity), the percent of work remaining is ~70%. Therefore the burndown chart reflects an adjustment to the work remaining based on the user type parameter. )]


[AltContent: textbox (~60% of work remaining)]


[AltContent: arrow][AltContent: arrow]

[AltContent: ][AltContent: ]
    PNG
    media_image1.png
    233
    598
    media_image1.png
    Greyscale



[AltContent: textbox (Work Completed)][AltContent: textbox (Work Remaining)]



Although Cantor et al. discloses all the limitations above and a mobile device of a user, Cantor et al. does not specifically disclose that the mobile device of the user is used to decide the situation of the user based on position information of the user or a use situation of the personal device of the user.
However, Davidson et al. discloses to decide the situation of the user based on position information of the user or a use situation of the personal device of the user (Paragraph 0004, In accordance with one aspect, a method for monitoring recurring activities is provided. In one embodiment, the method comprises (1) receiving activity data and location data corresponding to a worker and a work period in which the worker performed one or more recurring activities; (2) identifying one or more inactivity segments during the work period that meet a configurable threshold based at least in part on the activity data, the one or more inactivity segments representing a time period for which the worker did not perform Sufficient recurring activities during the work period; and (3) identifying a location for at least one of the one or more inactivity segments), …, and determining that the user is moving based on the position information of the user (Paragraph 0034,  In one embodiment, a geographic area, facility, and/or work area may comprise a variety of computing entities to track workers'/users' locations within and/or outside of a geographic area, facility, and/or work area, such as by determining the location of workers/users using GPS technologies by acquiring, for example, latitude, longitude, altitude, and/or geocode data corresponding to workers/users. Additionally or alternatively, the user computing entity 105 may collect and provide information that allows for a determination of its location (and/or determine its location) via triangulation of various communication points (e.g., cellular towers, Wi-Fi access points, etc.) positioned at locations throughout a geographic area, facility, and/or work area. Such embodiments allow the location and/or movement of users/workers to be monitored and tracked. As will be recognized, a variety of other approaches and techniques can be used to adapt to various needs and circumstances), …, and determining that the user is using the personal device (see Figure 1 and related text in Paragraph 0028, In one embodiment, the user computing entity 105 may be attached to or worn by a user to track or monitor the user's location. Thus, the user computing entities 105 can belong to, be assigned to, or be associated with one or more workers. In one embodiment, the user computing entities 105 may store a unique user/worker identifier (ID) that uniquely identifies the corresponding user; Paragraph 0067,  In one embodiment, a work period for a worker may be divided into a start-of-work segment, a work segment, and an end-of-work segment (e.g., segments of interest). In one embodiment, the monitoring computing entity 100 can associate or identify these segments according to the following logic. The start-of-work segment may be associated or identified by the monitoring computing entity 100 from the start time in the worker data from the worker's corresponding record for the work period (e.g., for Nov. 9, 2013) indicating that he or she began working (e.g., from the worker data) followed by the first recurring activity being recorded in the activity data for the work period (e.g., scanning a first package or completing a first order for the work period from the activity data). The work segment may be associated or identified by the monitoring computing entity 100 from the first recurring activity being recorded in the activity data for the work period (e.g., scanning a first package or completing a first order for the work period from the activity data) to the last recurring activity being recorded in the activity data for the work period (e.g., scanning a last package or completing a last order for the work period from the activity data). Similarly, the end-of-work segment may be associated or identified by the monitoring computing entity 100 from the last recurring activity being recorded in the activity data for the work period (e.g., scanning a last package or completing a last order for the work period from the activity data) followed by the end time in the worker data and location from the worker's corresponding record for the work period (e.g., for Nov. 9, 2013) indicating that he or 
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify a task achievement value for a task, wherein the task achievement value is calculated based on inputs from a user of the invention of Cantor et al. to further incorporate wherein the task achievement value is calculated based on the situation of the user based on position information of the user or a use situation of the personal device of the user of the invention of Davidson et al. because doing so would allow the method to provide activity data of a worker on a periodic, regular, or continuous basis or in response to certain triggers (see Davidson et al., Paragraph 0053). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2, which is dependent of claim 1, the combination of Cantor et al. and Davidson et al. discloses all the limitations in claim 1. Cantor et al. further discloses wherein the system (see Figure 18 and related text in Paragraph 0208, FIG. 18 illustrates a schematic of an example computer or processing system that may implement the project completion time prediction system in one embodiment of the present disclosure) is further configured to acquire the information on implementation of the task, and configured to estimate the implementation situation of the task … (see Figure 9 and related text in Paragraph 0041, In addition to the date and time of worked performed, the effort estimator 108 may also take into consideration the “state” of the task at different points in time. Tasks may have a special “state' attribute which indicates the status, condition, progress, or disposition of the task. For example, a newly created task might have a state of “New”. After a task has been assigned to a developer to be worked on it may be (manually) moved into a state of “Triaged”. When that developer begins work he could indicate this by moving the task into a state called “In Progress”. Finally, when the task is completed he could move it to a “Closed” state to indicate that is complete. The dates at which these state transitions occur are another clue as to when the task was worked on and therefore how much effort was taken to complete it. The task estimator 108 may, on the basis of those considerations, determine an estimate of the effort spent on any of the completed tasks; Examiner interprets the effort spent on the completed tasks as the task achievement value).
	Although Cantor et al. discloses all the limitations above and an implementation situation of the tasks based on effort spent on the completed tasks (Paragraph 0041), Cantor et al. does not specifically disclose wherein the implementation situation takes into consideration position information of the user. Specifically, Cantor et al. does not specifically disclose wherein the processor is configured to estimate the implementation situation of the task from a situation of the user.
	However, Davidson et al. discloses wherein the processor is configured to estimate the implementation situation of the task from a situation of the user (see Figure 1 and related text in Paragraph 0028, In one embodiment, the user computing entity 105 may be attached to or worn by a user to track or monitor the user's location. Thus, the user computing entities 105 can belong to, be assigned to, or be associated with one or more workers. In one embodiment, the user computing entities 105 may The start-of-work segment may be associated or identified by the monitoring computing entity 100 from the start time in the worker data from the worker's corresponding record for the work period (e.g., for Nov. 9, 2013) indicating that he or she began working (e.g., from the worker data) followed by the first recurring activity being recorded in the activity data for the work period (e.g., scanning a first package or completing a first order for the work period from the activity data). The work segment may be associated or identified by the monitoring computing entity 100 from the first recurring activity being recorded in the activity data for the work period (e.g., scanning a first package or completing a first order for the work period from the activity data) to the last recurring activity being recorded in the activity data for the work period (e.g., scanning a last package or completing a last order for the work period from the activity data). Similarly, the end-of-work segment may be associated or identified by the monitoring computing entity 100 from the last recurring activity being recorded in the activity data for the work period (e.g., scanning a last package or completing a last order for the work period from the activity data) followed by the end time in the worker data and location from the worker's corresponding record for the work period (e.g., for Nov. 9, 2013) indicating that he or she stopped working 
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify to estimate the implementation of the task of the invention of Cantor et al. to further incorporate to estimate the implementation situation of the task from a situation of the user of the invention of Davidson et al. because doing so would allow the method to receive some form or input each time a worker completes a recurring activity (see Davidson et al., Paragraph 0053). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3, which is dependent of claim 2, the combination of Cantor et al. and Davidson et al. discloses all the limitations in claim 2. Although Cantor et al. discloses all the limitations above and an implementation situation of the tasks based on effort spent on the completed tasks (Paragraph 0041), Cantor et al. does not specifically disclose wherein the implementation situation takes into consideration position information of the user or a use situation of a device of the user. Specifically, Deluca et al. does not specifically disclose wherein the processor is configured to decide the situation of the user based on position information of the user or a use situation of a device of the user.
However, Davidson et al. discloses wherein the processor is configured to decide the situation of the user based on position information of the user or a use situation of a device of the user (see Figure 1 and related text in Paragraph 0028, In one the user computing entities 105 can belong to, be assigned to, or be associated with one or more workers. In one embodiment, the user computing entities 105 may store a unique user/worker identifier (ID) that uniquely identifies the corresponding user; Paragraph 0067,  In one embodiment, a work period for a worker may be divided into a start-of-work segment, a work segment, and an end-of-work segment (e.g., segments of interest). In one embodiment, the monitoring computing entity 100 can associate or identify these segments according to the following logic. The start-of-work segment may be associated or identified by the monitoring computing entity 100 from the start time in the worker data from the worker's corresponding record for the work period (e.g., for Nov. 9, 2013) indicating that he or she began working (e.g., from the worker data) followed by the first recurring activity being recorded in the activity data for the work period (e.g., scanning a first package or completing a first order for the work period from the activity data). The work segment may be associated or identified by the monitoring computing entity 100 from the first recurring activity being recorded in the activity data for the work period (e.g., scanning a first package or completing a first order for the work period from the activity data) to the last recurring activity being recorded in the activity data for the work period (e.g., scanning a last package or completing a last order for the work period from the activity data). Similarly, the end-of-work segment may be associated or identified by the monitoring computing entity 100 from the last recurring activity being recorded in the activity data for the work period (e.g., scanning a last Such embodiments allow the location and/or movement of users/workers to be monitored and tracked. As will be recognized, a variety of other approaches and techniques can be used to adapt to various needs and circumstances)
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the mobile device and/or the personal device of the invention of Cantor et al. to further incorporate to acquire data from the devices to decide the situation of the user based on position information of the user or a use situation of a device of the user of the invention of Davidson et al. because doing so would allow the method to receive some form or input each time a worker completes a recurring activity (see Davidson et al., Paragraph 0053). Further, the claimed invention is merely a 
Regarding claim 6, which is dependent of claim 1, the combination of Cantor et al. and Davidson et al. discloses all the limitations in claim 1. Cantor et al. further discloses wherein the processor is configured to calculate the task achievement value based on an importance value of the task and the implementation situation of the task (Paragraph 0048, More particularly, the learning algorithm may operate as follows in one embodiment. It selects completed tasks from among the set of all completed tasks for the project to date. This set of tasks is called the "training set". These tasks may have their effort value already recorded or may require the effort to be estimated. The learning algorithm provides effort estimates for those tasks that require it. Once all tasks have associated effort values--either manually provided or automatically estimated--the learning algorithm builds an estimation model using the tasks. Specifically, for example, it uses a subset of the attributes of those tasks to partition the tasks into disjoint groups, each of which disjoint groups contains tasks that have similar effort values. The partitioning is performed by repeatedly choosing attributes and attribute values for those attributes that divide the tasks. For example, if the attribute of "priority" is chosen then the algorithm might partition the tasks into three groups: those with "high" priority; those with "medium" priority; and those with "low" priority. Such a partitioning would be chosen if the variance in effort values for each group was smaller than that of the whole set of tasks. This partitioning process can be repeated with other attributes and their values until no further partitioning is Examiner nots that the priority of the task is an importance value).
Regarding claim 8, which is dependent of claim 1, which is dependent of claim 1, the combination of Cantor et al. and Davidson et al. discloses all the limitations in claim 1. Cantor et al. further discloses wherein: the mobile device comprises an application that synchronizes the schedule information of the user with the information processing device, and the personal device comprises an application that synchronizes the schedule information of the user with the information processing device (Paragraph 0129, Whenever a plan item is rescheduled to a different iteration, the graphics may show updates in the burndown chart and the burndown by plan item to reflect the rescheduling action; Paragraph 0198, To reiterate, one or more methodologies of the present disclosure may compute project ship date (e.g., predict probabilistic completion date of a project), compute and provide confidence level of the computation, provide visualization into the progress of a project broken down by work item components, provide updated prediction incorporating the progressions already made, provide predictions as evolved and evolving over time, and show whether the risk of completing the project on time is decreasing or increasing; Based on broadest reasonable interpretation in light of the specification, Cantor et al. discloses “synchronizing the schedule information” bacause the information processing system can receive/send updated schedule information).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /SUJAY KONERU/Primary Examiner, Art Unit 3624